       Case 2:19-cv-02491-JAR-JPO Document 18 Filed 09/06/19 Page 1 of 2




                              In the United States District Court
                                   for the District of Kansas



In re: CCA Recordings 2255 Litigation,
                          Petitioners,

v.
                                                     Case No. 19-cv-2491-JAR-JPO
                                                    (This Document Relates to All Cases)
United States of America,
                              Respondent.



      ORDER MEMORIALIZING SEPTEMBER 5, 2019 STATUS CONFERENCE

       On September 5, 2019, the Court conducted a status conference to discuss the parties’

respective positions on questions and issues previously identified by the Court in its August 21,

2019 Order (Doc. 1). After hearing statements from the parties, the Court made oral rulings. For

the reasons stated on the record and as supplemented herein, the parties shall submit and/or

produce the following by September 30, 2019:

       1. The government will supplement its September 3, 2019 status report. In its initial

           status report, the government stated it was “not able to commit to a position” on a

           number of matters, but suggested that it will receive “guidance on how to move

           forward” with the litigation after a meeting with Main DOJ on September 10, 2019;

       2. The parties will submit briefs addressing a) the possible use of a neutral party to

           review the video and audio recordings (including a discussion of whether the neutral

           would review all recordings or only those recordings to which the government

           sufficiently challenges a privilege assertion) and the government’s proposed use of a

           government taint team/attorney, and b) the legal standard regarding the attorney-client
Case 2:19-cv-02491-JAR-JPO Document 18 Filed 09/06/19 Page 2 of 2




   privilege with respect to the video recordings in light of this Court’s August 13, 2019

   Order in United States v. Black, 16-20032-JAR, Doc. 758. The parties’ briefs will be

   limited to ten (10) pages per issue; there will be no replies;

3. The government shall submit a chart identifying factual differences in individual

   petitioners’ cases with respect to the collateral-waiver and procedural-default issues

   discussed by the Court in United States v. Phommaseng, 18-cv-2479-JAR-JPO. This

   may be accomplished by submission of an agreed Fact Sheet as previously proposed

   by the FPD;

4. Shazzie Naseem shall provide the FPD with the complete set of discovery produced

   by the government in the Black case; and

5. The government will complete the production of any recorded phone call discovery in

   its possession and file an updated status report.

   After the Court has reviewed the parties’ submissions, it will determine whether to

proceed with another status hearing or proceed to a scheduling conference.

   IT IS SO ORDERED.

Dated: September 6, 2019
                                       S/ Julie A. Robinson
                                      JULIE A. ROBINSON
                                      CHIEF UNITED STATES DISTRICT JUDGE


                                      s/James P. O’Hara
                                      James P. O’Hara
                                      U.S. Magistrate Judge
